Citation Nr: 0721011	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD), originally claimed as stress/combat-
related problems. 

2.  Entitlement to service connection for a skin disability, 
to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.  He served in the Republic of Vietnam from May 
26, 1966 to June 24, 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, wherein the RO denied service 
connection for PTSD (originally claimed as stress-related 
problems combat related) and skin disability.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  The veteran does not have a current diagnosis of PTSD or 
any diagnosed chronic skin disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  A chronic skin disability, to include as due to herbicide 
exposure, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with notice on the Pelegrini II 
VCAA elements in a May 2004 letter.  While the RO has not 
provided notice as to VCAA elements outlined in Dingess, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's service connection 
claims, any questions as to the appropriate disability 
rating(s) or effective date(s) to be assigned are rendered 
moot.  
The RO has obtained all reported pertinent private medical 
records identified by the veteran.  In this regard, in a 
statement, received by the RO in November 2004, the veteran 
indicated that he was unable to obtain records from 
"Frisbee" Memorial and Exeter Hospitals.  

The veteran has not been afforded VA compensation and pension 
examinations to evaluate his claimed PTSD and skin 
disability.  Inasmuch as private treatment records, submitted 
by the veteran, did not reveal a diagnosis of PTSD or skin 
disability, and there is no other competent finding of either 
disability, there is no reasonable possibility that VA 
examinations would result in findings favorable to the 
veteran.  Accordingly, the Board finds that VA examinations 
are not necessary.  See Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Service Connection Laws and Regulations

General criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Agent Orange criteria

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii). Furthermore, even if a veteran does not have 
a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Initially, as service personnel records (SPRs) confirm that 
the veteran has "service in Vietnam" from May 26, 1966 to 
June 24, 1967, exposure to herbicides is presumed.  38 C.F.R. 
§ 3.307(a)(6), 3.313(a).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e) but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).


PTSD criteria

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor. 
38 C.F.R. § 3.304(f) (2005).  See also, Cohen v. Brown, 10 
Vet. App. 128 (1997).

The pertinent regulation provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See, 38 
C.F.R. § 3.304(f)(1). 
See also, 38 U.S.C.A. § 1154(b) (West 2002).

III.  Analysis

The veteran has maintained, in written statements submitted 
to the RO during the course of the appeal, that he developed 
a reoccurring groin rash during service, which he originally 
thought was venereal disease.  He does not maintain, however, 
that he has a chronic skin disability due to exposure to 
Agent Orange during his active service in the Republic of 
Vietnam.  Notwithstanding the foregoing, because the 
veteran's service personnel records demonstrate that he 
served in the Republic of Vietnam from May 26, 1966 to June 
24, 1967, there is a legal presumption that he was exposed to 
herbicide agents, including a herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R.§3.307(a)(6)(iii)(2006).  

Despite the foregoing, and as further discussed below, there 
is no competent evidence that the veteran has a chronic skin 
disability, such as chloracne, an acneform disorder 
consistent with chloracne, porphyria cutanea tarda, or any 
other disease associated with herbicide exposure for purpose 
of the presumption.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (2006).  
Therefore, service connection may not be established for a 
chronic skin disability on a presumptive basis.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

The fact that the veteran does not have a currently diagnosed 
skin condition that is associated with exposure to herbicide 
agents under 38 C.F.R. § 3.309(e), does not preclude him from 
establishing service connection by way of proof of actual 
direct causation.  Combee, supra. 

Thus, analyzing the current service connection claims on a 
direct basis, three elements must be present:  (1) a current 
disability; (2) in-service disease or injury; and (3) and 
medical nexus.

In this case, although the veteran was diagnosed with acne 
two days after service entrance in early January 1965, the 
remainder of the service medical records are devoid of any 
subjective complaints, clinical findings or diagnoses of any 
skin problems or psychiatric disability, to include PTSD.  
Indeed, a January 1969 service separation examination report 
reflects that all of the veteran's systems, with the 
exception of a right upper arm tattoo, were evaluated as 
"normal."  

Post-service private treatment records do not contain any 
complaints of, clinical findings or diagnosis of PTSD or skin 
problems.  (Parenthetically, the Board observes that in July 
1985, the veteran was seen for a laceration of the left 
eyebrow after being struck with a broken bottle, see July 
1985 treatment record, prepared by Dartmouth-Hitchcock 
Medical Center).  It does not appear that veteran has a 
current disability with respect to his claims for service 
connection for PTSD and skin disability.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

The Board therefore believes that in the absence of an 
identified diagnosis of PTSD and skin disability, service 
connection is not warranted for either claim. 
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As there is no current diagnosis of either PTSD or skin 
disability, there is naturally no medical opinion that 
purports to relate such diagnoses to the veteran's military 
service.  The primary evidence in support of the veteran's 
claims comes from his own contentions.  Although the veteran 
is competent to report on his symptoms, as a lay person 
without medical training, he is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992)., 2 Vet. 
App. at 494-5.  Accordingly, the veteran's, along with his 
spouse's and son's statements, are considered less probative 
than the objective medical findings.

As two of the elements necessary for service connection have 
not been met, service connection for PTSD and skin 
disability, to include as due to herbicide exposure, are 
denied.


ORDER

Service connection for PTSD is denied. 

Service connection for skin disability, to include as due to 
herbicide exposure, is denied. 



____________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


